Citation Nr: 1812745	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-08 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for the residuals of a left hip replacement.

3.  Entitlement to service connection for the residuals of a right hip replacement.

4.  Entitlement to a compensable rating for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1972 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), and rating decisions in July 2012 and June 2013 by the VARO in Roanoke, Virginia.  The Roanoke VARO has jurisdiction over the appeal.  In July 2017, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board notes that the July 2012 rating decision, among other things, denied reopening service connection claims for left and right hip disabilities; however, a review of the record reveals that in September 2010, within one year of notice from a prior September 2009 rating decision, VA received new and material evidence from the Veteran concerning his claims.  As his September 2010 statement was not adequately considered at that time, the original is considered to have remained pending.  See 38 C.F.R. § 3.156(b) (2017).  

The issues of entitlement to service connection for hepatitis C and for the residuals of left and right hip replacements are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

At his hearing in July 2017, and prior to a promulgation of a decision on the appeal, the Veteran withdrew his appeal as to the issue of entitlement to a compensable rating for pseudofolliculitis barbae.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for entitlement to a compensable rating for pseudofolliculitis barbae by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At his July 2017 hearing, the appellant withdrew his appeal for entitlement to a compensable rating for pseudofolliculitis barbae.  Although the Veteran erroneously indicated that he had not included the issue on his February 2014 VA Form 9, his statements at his pre-hearing conference and as recorded in the July 2017 hearing transcript demonstrate his desire to withdraw the appeal as to this matter.  The Veteran's statement, once transcribed as part of the record of the hearing, indicates his intention to withdraw the appeal as to these issues and satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a notice of disagreement within the meaning of 38 U.S.C.A. § 7105(b)).  Hence, there remain no allegations of errors of fact or law for appellate consideration of the issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to the matter and it is dismissed.


ORDER

The appeal for entitlement to a compensable rating for pseudofolliculitis barbae is dismissed.


REMAND

The Veteran contends that he contracted hepatitis C as a result of air gun vaccinations during active service.  He relates his present hip disabilities were incurred as a result of a fall while climbing a telephone pole in service.  These matters have not been addressed by VA examination.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  For the purposes of requiring a VA examination the threshold for finding a link between a current disability and service is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board finds that additional medical examinations are required.  Up-to-date VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hepatitis C infection.  All necessary tests and studies should be conducted.  Following review of the record and interview of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hepatitis:

a. had its onset in service, or
b. is etiologically related to his active service.

The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's statements as to his risk factors for exposure to the hepatitis C virus.  The examiner should address the contention that the Veteran's hepatitis C resulted from receiving vaccinations from an air gun during active service.  The use of the air vaccination gun should be presumed unless there is affirmative evidence to the contrary.  Reference is also made to VA treatment records dated in April 2009 noting the Veteran reporting a history of having had multiple sexual partners as well as his history of drug use.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hip disability.  All necessary tests and studies should be conducted.  Following review of the record, interview of the Veteran, and physical examination, the examiner should:

a. Identify any disability of the right and left hip that presently exists or that has existed during the appeal period.
b. For each identified disability of the right and left hip, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability:
i. had its onset in service, or 
ii. is etiologically related to his active service.

The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's statements as to having sustained an injury involving the hips in service.  The clinical significance, if any, of the Veteran's post-service employment history should also be discussed.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


